Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 3 January 2019 with acknowledgement of 371 PCT on 14 June 2017 which is a continuation of European Patent Application filed 4 July 2016.  
2.	Claims 1-4 and 6-10 are currently pending.  Claims 1, 4, and 8, are independent claims. 
3.	The IDS submitted on 3 January 2019  and 29 January 2019 have been considered. 
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Independent claim8 is directed to “a computer program product”, these claims are rejected under 101 because a computer program product can be interpreted as a signal, which is non-statutory subject matter.  
		In order to overcome the 101 rejection, the Examiner recommends that the language of the claim be modified to include "non-transitory" or "computer readable device".
Claim Objections
6.	Claim 1 is objected to because of the following informalities: The claim contain “(P2)” the modification to the claims in the preliminary removed all instances of letter in parenthesis, it would seem appropriate that “(P2)” was also removed.  Appropriate correction is required.
10 is objected to because of the following informalities:  The claim does not end with a period instead the claim ends with a comma “,”.  Appropriate correction is required.

Claim Rejections – 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shu et al. U.S. Patent Application Publication No. 2012/0144205 (hereinafter ‘205) in view of Brelot et al. U.S. Patent Application U.S. Patent Application Publication No. 2013/0145130 (hereinafter ‘130).
	As to independent claim 1, “A method to securely load set of sensitive data hardware registers with sensitive data on a chip supporting hardware cryptography operations” is taught in ‘205 paragraphs 32, 70, 75-76, and129;the following is not explicitly taught in ‘205:
	“said method comprising the following steps monitored by software instructions, at each run of a software: select a set of available hardware registers listed in a predefined list listing, in the chip architecture” however ‘130 teaches data processing instruction (i.e. software instructions) that identifies a list of multiple logical/physical registers to perform renaming storage configured to protect against DPA security attacks in paragraphs 6, 9, and 12;

	“establish (P2) an indexable register list of the addresses of the sensitive data hardware registers and of the hardware registers in the set of available hardware registers, in a loop” however ‘130 teaches “The manner in which the update circuitry alters within the register renaming storage the one-to-one mapping between the multiple logical registers and the identified physical registers can take a variety of forms…The update circuitry is then configured to use the random number to control how the one-to-one mapping within the register renaming storage is altered…the register renaming is performed all in one go’, in paragraphs 13-14, since all registers used in an operation are renamed when utilized this is interpreted to be “in a loop”;
	“write each hardware register in this register list with random data, a random number of times, in random order, except the last writing in each of the sensitive data hardware registers where a part of the sensitive data is written” however ‘130 teaches ‘There are a number of ways in which the update circuitry can alter the mapping …However, in one embodiment a random number generator is provided which is controlled by the register access control circuitry to generate a random number in the presence of a multiple write operation, with that random number being provided as a an input to the update circuitry’ / ‘all of the other logical registers are remapped at the same time, and again this can be done randomly based on the provided random number’ in paragraphs 43, 51 and 57, not the renaming table is considered equivalent to the ‘except the last writing’ because the table is kept to map logical registers to physical registers.

	As to dependent claim 2, “The method according to claim 1, comprising a step of further selecting key registers of other cryptographic hardware” is taught in ‘205 paragraphs 77
	As to dependent claim 3, “The method according to claim 1, the write step comprises the following steps: associating a number of load times to each hardware register in the indexable register list, establishing a register write sequence listing the register address as many times as the associated load times, shuffling the register write sequence to determine a processing order in a shuffled register write sequence, identifying the last occurrence for the sensitive data registers in the shuffled register write sequence, for the whole set of addresses in the shuffled register write sequence, writing each hardware register with random data” is shown in ‘130 paragraphs 49-50 and 57.

	As to independent claim 4, this claim is directed to a chip implementing the method of claim 1; therefore it is rejected along similar rationale.
	As to dependent claims 6-7; these claims contain substantially similar subject matter as claims 2-3; therefore they are rejected along similar rationale.

	As to dependent claims 9-10; these claims contain substantially similar subject matter as claims 2-3; therefore they are rejected along similar rationale.

10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	NPL D. May et al., Random Register Renaming to Foil DPA, 2001, Department of Computer Science, University of Bristol, UK, pages 1-12
	NPL Y. Lu et al., Lightweight DPA Resistant Solution on FPGA to Counteract Power Models, 2010, Institute of ECIT Queen's University Belfast, UK, pages 1-6
	NPL Ganesh Chardrakantrao Khedkar, Power Profile Obfuscation using RRAMs to Couter DPA Attacks, 2013, Rochester Institute of Technology , pages 1-73

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
______________________________________________________
/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        14 January 2021